ESTOPINAL, J.
The motion to dismiss in this case is predicated on the allegation in plaintiff’s and appellant’s petition to the effect, “that the property which is the subject matter of litigation is worth more than two thousand dollars ($2,000.00, therefore this Court is without jurisdiction. The value of the property asserted in the petition must yield to the proof administered by the parties, and, consulting that proof we find that the value of the property in dispute is far below the highest jurisdictional limit of this Court.
The motion to dismiss is therefore denied.